Citation Nr: 0433322	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-10 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lumbar stenosis status 
post laminectomy, L4, L5, and S1 claimed as secondary to a 
service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from June 1944 to April 1946.  

This appeal comes before the Board of Veterans' Appeals (the 
Board) from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, in which service connection for lumbar 
stenosis status post laminectomy, L4, L5, and S1 secondary to 
service-connected pes planus with right great toe fusion was 
denied.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2000 the veteran claimed that he had back problems 
due to his improper gait caused by his service connected 
right foot.  A private doctor wrote, in February 2000, that 
the veteran's low back problem may have been exacerbated by 
gait and posture difficulty.  The private doctor stated that 
these gait and balance problems stem, in part, from the 
veteran's fusion of the great toe.  The private doctor 
believed that this surgery on the foot was a contributing 
factor to his back problem.  

The VA has not examined the veteran with regard to his low 
back disability including as secondary to a service connected 
disability.  A VA examiner has not provided an opinion as to 
whether it at least as likely as not that the veteran's 
lumbar stenosis status post laminectomy, L4, L5, and S1 is 
proximately due to or the result of a service connected 
disease or injury.  In the case of a claim for disability 
compensation, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C. § 
5103A; 38 C.F.R. § 3.159(c)(4).  This includes the duty to 
obtain VA examinations, which provide an adequate basis upon 
which to determine entitlement to the benefit sought.  Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  A remand is necessary 
to acquire a medical examination and opinion as such is 
necessary to make a decision on the claim of entitlement to 
service connection for lumbar stenosis status post 
laminectomy, L4, L5, and S1, including as secondary to a 
service connected disability.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  Afford the veteran a VA orthopedic 
examination.  The claims folder should be 
made available to the examiner for review 
in conjunction with the examination.  

2.  The orthopedic specialist is 
requested to express an opinion as to 
whether it at least as likely as not that 
the veteran's lumbar stenosis status post 
laminectomy, L4, L5, and S1 was incurred 
in or aggravated by service, or 
proximately due to or the result of a 
service-connected disease or injury.  The 
orthopedic specialist is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the orthopedic specialist should review 
the results of any testing prior to 
completion of the report.  The orthopedic 
specialist should provide complete 
rationales for all conclusions reached 
and opinions expressed.  

3.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. If 
any development is incomplete appropriate 
corrective action is to be implemented.

4.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

